UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments As of January 31, 2014 Market Value Shares ($000) Common Stocks (97.2%) 1 Consumer Discretionary (9.9%) Lowe's Cos. Inc. 3,297,200 152,627 Newell Rubbermaid Inc. 4,527,800 139,909 Nordstrom Inc. 2,413,100 138,633 * Toll Brothers Inc. 3,762,000 138,254 Lennar Corp. Class A 3,377,375 135,635 Omnicom Group Inc. 1,759,100 127,675 GNC Holdings Inc. Class A 2,308,400 117,982 Staples Inc. 7,100,921 93,448 * General Motors Co. 2,546,225 91,868 Ford Motor Co. 5,700,300 85,277 Comcast Corp. 1,385,500 72,531 * News Corp. Class A 4,426,075 70,640 * TRW Automotive Holdings Corp. 930,800 69,019 Kohl's Corp. 1,303,475 65,995 Delphi Automotive plc 819,425 49,895 TJX Cos. Inc. 812,600 46,611 * News Corp. Class B 1,469,052 22,932 Consumer Staples (4.4%) Ingredion Inc. 2,334,800 145,458 Japan Tobacco Inc. 4,453,100 137,541 CVS Caremark Corp. 1,894,200 128,275 Diageo plc 3,916,623 116,860 Bunge Ltd. 1,160,900 87,950 Wal-Mart Stores Inc. 906,625 67,707 Molson Coors Brewing Co. Class B 761,800 40,101 Energy (11.8%) Baker Hughes Inc. 4,941,825 279,905 BP plc ADR 4,170,900 195,573 Royal Dutch Shell plc ADR 2,713,836 187,526 Pioneer Natural Resources Co. 1,012,000 171,352 * Cobalt International Energy Inc. 9,041,288 148,006 * Southwestern Energy Co. 3,517,100 143,111 Canadian Natural Resources Ltd. 4,185,100 137,062 Halliburton Co. 2,743,900 134,479 Anadarko Petroleum Corp. 1,544,500 124,626 National Oilwell Varco Inc. 1,591,800 119,401 Exxon Mobil Corp. 1,182,925 109,018 Apache Corp. 1,157,800 92,925 Valero Energy Corp. 1,332,100 68,070 * Concho Resources Inc. 342,820 33,524 Financials (24.7%) Wells Fargo & Co. 7,542,200 341,963 American International Group Inc. 6,912,800 331,538 Citigroup Inc. 6,459,550 306,376 MetLife Inc. 6,191,525 303,694 Ameriprise Financial Inc. 2,412,900 254,899 Bank of America Corp. 12,943,600 216,805 Unum Group 6,648,800 214,091 PNC Financial Services Group Inc. 2,240,700 178,987 XL Group plc Class A 4,754,500 136,644 Weyerhaeuser Co. 4,290,000 128,185 JPMorgan Chase & Co. 2,110,150 116,818 Principal Financial Group Inc. 2,509,200 109,326 Public Storage 663,500 104,561 UBS AG 5,113,675 101,609 IntercontinentalExchange Group Inc. 468,200 97,756 Morgan Stanley 3,274,691 96,636 Goldman Sachs Group Inc. 561,175 92,100 Willis Group Holdings plc 2,013,100 86,684 Julius Baer Group Ltd. 1,613,207 78,247 KeyCorp 5,830,900 74,402 ING US Inc. 2,175,350 73,462 Axis Capital Holdings Ltd. 1,602,221 72,132 * Santander Consumer USA Holdings Inc. 2,787,000 71,431 Comerica Inc. 1,515,350 69,403 Invesco Ltd. 1,902,750 63,266 ACE Ltd. 628,300 58,941 Regions Financial Corp. 4,739,400 48,200 Fifth Third Bancorp 2,283,800 48,005 Franklin Resources Inc. 918,225 47,757 Hartford Financial Services Group Inc. 1,382,425 45,966 State Street Corp. 664,850 44,512 Allstate Corp. 824,000 42,189 Health Care (13.8%) Bristol-Myers Squibb Co. 4,481,400 223,936 Cigna Corp. 2,587,200 223,301 UnitedHealth Group Inc. 2,946,400 212,966 Roche Holding AG 726,081 199,530 Eli Lilly & Co. 2,791,375 150,762 Medtronic Inc. 2,634,500 149,007 Covidien plc 1,945,400 132,754 Sanofi 1,153,448 112,908 AstraZeneca plc ADR 1,759,000 111,697 * Express Scripts Holding Co. 1,330,500 99,375 Abbott Laboratories 2,532,575 92,844 Becton Dickinson and Co. 820,275 88,688 Teva Pharmaceutical Industries Ltd. ADR 1,966,400 87,760 * Mylan Inc. 1,852,500 84,122 McKesson Corp. 476,000 83,019 Johnson & Johnson 741,425 65,594 Quest Diagnostics Inc. 1,175,075 61,692 Aetna Inc. 709,656 48,491 * Laboratory Corp. of America Holdings 446,125 40,075 Daiichi Sankyo Co. Ltd. 320,000 5,297 Industrials (10.9%) Eaton Corp. plc 4,116,600 300,882 Dover Corp. 1,794,700 155,349 Rexel SA 5,965,079 153,177 KBR Inc. 4,454,702 139,432 Chicago Bridge & Iron Co. NV 1,780,500 133,520 SKF AB 4,523,777 119,716 * American Airlines Group Inc. 3,400,100 114,073 Norfolk Southern Corp. 1,229,600 113,849 * Hertz Global Holdings Inc. 3,916,500 101,907 Pentair Ltd. 1,338,100 99,461 Honeywell International Inc. 1,045,300 95,363 Masco Corp. 3,292,523 69,670 Parker Hannifin Corp. 575,825 65,281 General Dynamics Corp. 549,600 55,680 L-3 Communications Holdings Inc. 467,500 51,925 * CNH Industrial NV 2,268,117 23,840 Information Technology (16.7%) * NXP Semiconductor NV 5,277,200 255,153 Avago Technologies Ltd. Class A 4,647,500 253,939 Hewlett-Packard Co. 8,400,898 243,626 * Arrow Electronics Inc. 4,504,850 231,459 Cisco Systems Inc. 9,627,675 210,942 * Check Point Software Technologies Ltd. 2,446,300 160,061 Oracle Corp. 4,208,150 155,281 SanDisk Corp. 2,119,900 147,439 * Lam Research Corp. 2,686,300 135,954 * Skyworks Solutions Inc. 4,316,600 130,577 Maxim Integrated Products Inc. 3,586,200 108,518 Analog Devices Inc. 2,055,800 99,233 Microsoft Corp. 2,556,500 96,764 Apple Inc. 186,400 93,312 * Juniper Networks Inc. 2,796,900 74,426 Corning Inc. 4,089,125 70,374 Intel Corp. 2,832,275 69,504 Accenture plc Class A 819,100 65,430 TE Connectivity Ltd. 865,010 48,882 ASML Holding NV 552,304 46,741 EMC Corp. 1,716,000 41,596 Materials (3.6%) International Paper Co. 3,624,100 173,014 Celanese Corp. Class A 2,236,500 113,256 LyondellBasell Industries NV Class A 1,357,400 106,909 * Owens-Illinois Inc. 2,547,500 81,622 Dow Chemical Co. 1,544,200 70,277 Rexam plc 6,542,830 52,978 Other (0.3%) 2 Vanguard Value ETF 703,525 51,758 Utilities (1.1%) PG&E Corp. 2,264,300 95,441 Entergy Corp. 1,307,873 82,435 Total Common Stocks (Cost $12,434,196) Coupon Temporary Cash Investments (2.8%) 1 Money Market Fund (1.8%) 3 Vanguard Market Liquidity Fund 0.130% 303,928,321 303,928 Face Maturity Amount Date ($000) Repurchase Agreement (0.9%) Bank of America Securities, LLC (Dated 1/31/14, Repurchase Value $142,900,000, collateralized by Federal Home Loan Mortgage Corp. 2.459%, 3/1/42, and Federal National Mortgage Assn. 3.000%-4.500%, 10/1/28-8/1/43, with a value of $145,758,000) 0.020% 2/3/14 142,900 142,900 U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.070% 2/5/14 1,500 1,500 4 Federal Home Loan Bank Discount Notes 0.062% 4/21/14 500 500 6 Freddie Mac Discount Notes 0.150% 2/3/14 300 300 5,6 Freddie Mac Discount Notes 0.063% 3/17/14 11,700 11,697 Total Temporary Cash Investments (Cost $460,827) Total Investments (100.0%) (Cost $12,895,023) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.7% and 1.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $12,597,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's Windsor Fund pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 14,977,737 1,000,093 — Temporary Cash Investments 303,928 156,897 — Futures Contracts—Liabilities 1 (643) — — Total 15,281,022 1,156,990 — 1 Represents variation margin on the last day of the reporting period. Windsor Fund E. Futures Contracts: The fund may use index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index March 2014 554 246,059 924 E-mini S&P 500 Index March 2014 24 2,132 7 931 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F . At January 31, 2014, the cost of investment securities for tax purposes was $12,895,023,000. Net unrealized appreciation of investment securities for tax purposes was $3,543,632,000, consisting of unrealized gains of $3,723,273,000 on securities that had risen in value since their purchase and $179,641,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Windsor II Fund Schedule of Investments As of January 31, 2014 Market Value Shares ($000) Common Stocks (97.8%) 1 Consumer Discretionary (7.6%) Target Corp. 12,194,100 690,674 Ford Motor Co. 22,180,506 331,820 Advance Auto Parts Inc. 2,787,221 320,001 Viacom Inc. Class B 3,385,700 277,966 Comcast Corp. 5,048,084 264,267 Carnival Corp. 6,347,760 248,769 Omnicom Group Inc. 2,299,300 166,883 Delphi Automotive plc 2,043,404 124,423 Genuine Parts Co. 1,177,000 96,808 Renault SA 944,271 82,192 Macy's Inc. 1,507,500 80,199 * DR Horton Inc. 3,036,300 71,292 Expedia Inc. 1,056,020 68,620 Johnson Controls Inc. 1,465,000 67,566 Wyndham Worldwide Corp. 783,211 55,561 * Bed Bath & Beyond Inc. 864,582 55,204 Volkswagen AG 204,523 49,700 Hyundai Motor Co. 222,182 48,580 Time Warner Cable Inc. 331,900 44,232 Kohl's Corp. 844,500 42,757 * AutoZone Inc. 82,562 40,873 Volkswagen AG Prior Pfd. 161,020 40,808 Interpublic Group of Cos. Inc. 2,341,000 38,205 Lowe's Cos. Inc. 786,623 36,413 * General Motors Co. 854,300 30,823 Ryland Group Inc. 639,145 28,531 McDonald's Corp. 225,400 21,226 *,^ JC Penney Co. Inc. 3,186,800 18,866 Nordstrom Inc. 278,100 15,977 * Meritage Homes Corp. 191,429 9,298 Magna International Inc. 85,400 7,246 Whirlpool Corp. 7,000 933 GameStop Corp. Class A 24,600 863 Gannett Co. Inc. 31,100 856 Staples Inc. 54,600 719 * Hyatt Hotels Corp. Class A 12,800 612 Time Warner Inc. 7,999 503 Best Buy Co. Inc. 21,000 494 Starwood Hotels & Resorts Worldwide Inc. 5,200 389 Newell Rubbermaid Inc. 11,100 343 Mattel Inc. 1,600 61 * Liberty Media Corp. Class A 300 39 Consumer Staples (8.6%) Philip Morris International Inc. 12,627,653 986,725 ^ Imperial Tobacco Group plc ADR 8,734,425 641,805 Diageo plc ADR 5,253,620 630,697 Wal-Mart Stores Inc. 7,331,605 547,524 Altria Group Inc. 12,433,832 437,920 Molson Coors Brewing Co. Class B 5,902,780 310,722 CVS Caremark Corp. 2,616,493 177,189 Sysco Corp. 3,095,156 108,578 Mondelez International Inc. Class A 1,297,061 42,479 Kellogg Co. 415,200 24,073 PepsiCo Inc. 215,200 17,293 Procter & Gamble Co. 53,390 4,091 Kimberly-Clark Corp. 16,500 1,805 Kraft Foods Group Inc. 32,700 1,712 Archer-Daniels-Midland Co. 41,500 1,638 Tyson Foods Inc. Class A 40,400 1,511 Coca-Cola Co. 34,100 1,290 Kroger Co. 35,200 1,271 Energizer Holdings Inc. 8,700 822 Walgreen Co. 9,300 533 Dr Pepper Snapple Group Inc. 6,200 297 Herbalife Ltd. 2,500 161 Energy (12.1%) Phillips 66 12,304,394 899,328 ConocoPhillips 11,928,989 774,788 BP plc ADR 15,549,869 729,133 Occidental Petroleum Corp. 8,245,207 722,033 Seadrill Ltd. 10,969,707 391,728 Marathon Petroleum Corp. 3,869,798 336,866 Apache Corp. 2,777,000 222,882 Transocean Ltd. 4,671,885 202,199 CONSOL Energy Inc. 4,587,020 171,325 Chevron Corp. 1,529,310 170,717 Devon Energy Corp. 2,253,950 133,479 Royal Dutch Shell plc ADR 1,717,805 118,700 HollyFrontier Corp. 2,012,600 93,183 * Cobalt International Energy Inc. 5,014,500 82,087 Valero Energy Corp. 1,238,000 63,262 Total SA ADR 1,069,300 61,132 Ensco plc Class A 1,160,871 58,473 Noble Corp. plc 1,825,078 56,632 Halliburton Co. 1,099,120 53,868 Kinder Morgan Inc. 1,067,552 36,308 * Weatherford International Ltd. 2,614,319 35,398 Murphy Oil Corp. 545,100 30,858 Marathon Oil Corp. 890,600 29,203 Gazprom OAO ADR 1,553,600 12,810 Exxon Mobil Corp. 94,882 8,744 * Kosmos Energy Ltd. 832,400 8,607 Helmerich & Payne Inc. 16,700 1,470 * Ultra Petroleum Corp. 54,000 1,293 Hess Corp. 8,125 613 Baker Hughes Inc. 5,500 312 Cimarex Energy Co. 1,700 167 * Newfield Exploration Co. 4,700 117 Financials (21.4%) JPMorgan Chase & Co. 22,120,982 1,224,618 Wells Fargo & Co. 24,976,941 1,132,454 Bank of America Corp. 60,248,526 1,009,163 American Express Co. 11,412,096 970,256 Citigroup Inc. 19,231,344 912,143 PNC Financial Services Group Inc. 11,148,368 890,532 Capital One Financial Corp. 10,702,906 755,732 XL Group plc Class A 12,711,132 365,318 SLM Corp. 15,720,252 357,793 MetLife Inc. 4,279,079 209,889 American International Group Inc. 3,977,564 190,764 Lincoln National Corp. 3,288,461 157,945 Goldman Sachs Group Inc. 876,599 143,867 Corrections Corp. of America 4,134,499 138,795 SunTrust Banks Inc. 3,499,867 129,565 Regions Financial Corp. 11,631,600 118,293 BNP Paribas SA 1,523,400 117,615 Hartford Financial Services Group Inc. 3,342,000 111,121 Barclays plc 24,726,145 110,536 Morgan Stanley 3,401,500 100,378 IntercontinentalExchange Group Inc. 471,900 98,528 Vornado Realty Trust 973,200 89,369 Allstate Corp. 1,312,900 67,220 Prudential Financial Inc. 793,000 66,921 Lexington Realty Trust 5,863,600 63,386 * Realogy Holdings Corp. 1,235,955 56,322 ACE Ltd. 574,722 53,915 Nordea Bank AB 3,611,800 48,221 Unum Group 1,421,300 45,766 Bank of New York Mellon Corp. 1,017,100 32,507 Travelers Cos. Inc. 21,100 1,715 Fifth Third Bancorp 76,200 1,602 US Bancorp 37,649 1,496 Invesco Ltd. 42,000 1,396 Everest Re Group Ltd. 8,500 1,230 Assurant Inc. 18,100 1,183 Ameriprise Financial Inc. 10,400 1,099 State Street Corp. 16,125 1,080 Simon Property Group Inc. 6,100 945 Public Storage 5,700 898 Host Hotels & Resorts Inc. 46,200 850 BlackRock Inc. 2,600 781 Ventas Inc. 12,000 749 Kimco Realty Corp. 34,000 711 UDR Inc. 28,200 686 Plum Creek Timber Co. Inc. 15,600 672 Comerica Inc. 13,700 627 WP Carey Inc. 9,500 561 Hospitality Properties Trust 20,700 532 Weingarten Realty Investors 17,900 519 KeyCorp 37,700 481 Huntington Bancshares Inc. 33,300 302 Chubb Corp. 3,500 296 RenaissanceRe Holdings Ltd. 2,500 227 Cole Real Estate Investment Inc. 9,900 150 Apartment Investment & Management Co. Class A 5,100 143 Principal Financial Group Inc. 2,900 126 ING US Inc. 2,100 71 Health Care (18.0%) Pfizer Inc. 41,181,096 1,251,905 WellPoint Inc. 13,033,012 1,120,839 Medtronic Inc. 17,969,600 1,016,361 Johnson & Johnson 11,167,750 988,011 Sanofi ADR 17,557,600 858,567 Merck & Co. Inc. 14,925,600 790,609 UnitedHealth Group Inc. 4,707,598 340,265 Zoetis Inc. 9,827,390 298,360 Baxter International Inc. 3,416,900 233,374 * Gilead Sciences Inc. 2,318,900 187,019 McKesson Corp. 1,022,112 178,267 * CareFusion Corp. 3,509,045 143,064 Sanofi 1,296,300 126,891 St. Jude Medical Inc. 1,827,316 110,973 Aetna Inc. 1,171,800 80,069 * Express Scripts Holding Co. 1,052,853 78,638 Covidien plc 1,046,472 71,411 AbbVie Inc. 1,411,361 69,481 Thermo Fisher Scientific Inc. 544,524 62,696 Amgen Inc. 340,499 40,502 Eli Lilly & Co. 688,300 37,175 Humana Inc. 362,700 35,291 Novartis AG ADR 413,100 32,664 AstraZeneca plc ADR 514,300 32,658 Zimmer Holdings Inc. 186,000 17,478 Quest Diagnostics Inc. 301,800 15,844 Cigna Corp. 19,100 1,649 Cardinal Health Inc. 20,300 1,381 * Endo Health Solutions Inc. 19,700 1,298 * Charles River Laboratories International Inc. 13,850 783 * Boston Scientific Corp. 46,100 624 * Quintiles Transnational Holdings Inc. 8,600 410 Bristol-Myers Squibb Co. 5,553 277 * Covance Inc. 2,900 274 Industrials (12.1%) Raytheon Co. 12,993,456 1,235,288 Honeywell International Inc. 10,635,110 970,241 General Dynamics Corp. 8,281,160 838,964 Emerson Electric Co. 11,191,300 737,954 2 Xylem Inc. 9,674,199 322,731 Illinois Tool Works Inc. 3,504,465 276,397 Tyco International Ltd. 5,810,127 235,252 General Electric Co. 4,987,248 125,330 Terex Corp. 1,961,700 80,430 Republic Services Inc. Class A 2,148,200 68,807 Stanley Black & Decker Inc. 702,000 54,335 Cummins Inc. 409,300 51,973 * Sensata Technologies Holding NV 1,379,611 51,653 * American Airlines Group Inc. 1,351,000 45,326 Lockheed Martin Corp. 290,600 43,854 United Technologies Corp. 372,209 42,439 Caterpillar Inc. 440,300 41,349 ADT Corp. 1,363,309 40,954 * Clean Harbors Inc. 722,900 40,540 PACCAR Inc. 699,800 39,189 Joy Global Inc. 657,600 34,715 Boeing Co. 235,400 29,486 KAR Auction Services Inc. 953,160 26,517 * WABCO Holdings Inc. 305,405 26,332 Northrop Grumman Corp. 161,976 18,716 FedEx Corp. 121,800 16,238 Embraer SA ADR 463,600 14,228 * CNH Industrial NV 703,100 7,411 United Parcel Service Inc. Class B 21,600 2,057 L-3 Communications Holdings Inc. 13,200 1,466 Delta Air Lines Inc. 37,700 1,154 IDEX Corp. 15,800 1,138 * Spirit Aerosystems Holdings Inc. Class A 19,000 644 3M Co. 3,200 410 Towers Watson & Co. Class A 3,000 351 Waste Management Inc. 6,100 255 Manpowergroup Inc. 1,200 93 Information Technology (9.2%) Microsoft Corp. 32,759,485 1,239,947 Intel Corp. 27,628,600 678,006 Apple Inc. 619,174 309,959 Cisco Systems Inc. 12,961,900 283,995 Corning Inc. 11,799,600 203,071 EMC Corp. 7,744,179 187,719 Samsung Electronics Co. Ltd. 133,900 158,449 Hewlett-Packard Co. 5,075,550 147,191 QUALCOMM Inc. 1,863,600 138,316 International Business Machines Corp. 756,525 133,663 Oracle Corp. 3,475,396 128,242 Visa Inc. Class A 550,600 118,616 * Google Inc. Class A 93,525 110,450 * Check Point Software Technologies Ltd. 1,351,300 88,416 * Citrix Systems Inc. 1,053,100 56,941 Texas Instruments Inc. 1,316,400 55,815 * Teradyne Inc. 2,852,430 53,654 SanDisk Corp. 695,900 48,400 Maxim Integrated Products Inc. 539,000 16,310 TE Connectivity Ltd. 279,875 15,816 Western Digital Corp. 19,100 1,646 Seagate Technology plc 28,550 1,509 Computer Sciences Corp. 24,200 1,462 Harris Corp. 18,100 1,255 Applied Materials Inc. 55,900 940 Fidelity National Information Services Inc. 16,700 847 * ON Semiconductor Corp. 97,600 816 CA Inc. 13,700 439 Materials (1.6%) EI du Pont de Nemours & Co. 5,346,588 326,195 Eastman Chemical Co. 2,055,270 160,229 International Paper Co. 1,577,200 75,296 US Silica Holdings Inc. 1,521,900 45,079 Carpenter Technology Corp. 641,200 37,260 Dow Chemical Co. 796,838 36,264 Praxair Inc. 227,426 28,365 LyondellBasell Industries NV Class A 24,820 1,955 Westlake Chemical Corp. 10,400 1,264 Packaging Corp. of America 19,400 1,253 * Owens-Illinois Inc. 37,600 1,205 Avery Dennison Corp. 24,000 1,182 Rock-Tenn Co. Class A 3,600 365 Other (0.7%) 3 Vanguard Value ETF 2,511,200 184,749 3 Vanguard Total Stock Market ETF 796,300 73,960 SPDR S&P rust 299,130 53,299 Telecommunication Services (2.7%) AT&T Inc. 16,308,607 543,403 Verizon Communications Inc. 10,862,509 521,618 Vodafone Group plc ADR 2,761,800 102,352 CenturyLink Inc. 2,423,600 69,945 Utilities (3.8%) Public Service Enterprise Group Inc. 18,477,358 616,035 2 CenterPoint Energy Inc. 25,745,343 602,441 Entergy Corp. 5,412,378 341,142 Exelon Corp. 2,264,300 65,665 * Calpine Corp. 2,811,933 53,370 NRG Energy Inc. 1,744,700 48,590 Edison International 420,800 20,266 Dominion Resources Inc. 27,200 1,847 Ameren Corp. 36,200 1,370 AES Corp. 91,900 1,292 AGL Resources Inc. 26,400 1,261 MDU Resources Group Inc. 32,500 1,041 Duke Energy Corp. 12,500 883 NextEra Energy Inc. 6,500 598 OGE Energy Corp. 9,000 307 Total Common Stocks (Cost $32,832,180) Coupon Shares Temporary Cash Investments (2.2%) 1 Money Market Fund (2.1%) 4,5 Vanguard Market Liquidity Fund 0.130% 973,234,031 973,234 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 6,7 Federal Home Loan Bank Discount Notes 0.070% 3/12/14 100 100 7,8 Freddie Mac Discount Notes 0.063% 3/17/14 26,000 25,994 Total Temporary Cash Investments (Cost $999,333) Total Investments (100.0%) (Cost $33,831,513) Other Assets and Liabilities-Net (0.0%) 5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $11,661,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.8% and 2.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $11,767,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $1,400,000 have been segregated as initial margin for open futures contracts. 8 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Windsor II Fund Level 1
